UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2013. Commission File Number: 001-33113 eFuture Information Technology Inc. (Translation of registrant’s name into English) 8/F TopNew Tower 2 15 Guanghua Road Chaoyang District Beijing 100026 China +86 (10) 5165 0988 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso No þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): . On November 19, 2013, the Registrant announced that its Annual Meeting of Shareholders will be held on December 30, 2013. A copy of the Notice of Annual Meeting of Shareholders and Proxy Statement for the 2013 Annual General Meeting is attached as Exhibit 99.1 hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. eFuture Information Technology Inc. (Registrant) Date: November 20, 2013 By: /s/Adam Yan Adam Yan Chairman and Chief Executive Officer EXHIBIT INDEX Number Description of Exhibit Notice of Annual Meeting of Shareholders and Proxy Statement for the 2013 Annual General Meeting. Notice and Access Card
